DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. Applicant argues that Greenfield does not teach the complimentary part of the closure “is positioned in an external front part of a front partition that upwardly protrudes from a front portion of the compartment”. Applicant argues that Greenfield instead teaches a drawer 350 with a vertical wall 360 extends on an outer surface. See Arguments Pages 6-7. Applicant further points out that detent 370 extends from a top wall of 360. Applicant does not appear to argue how such structure does not meet the claimed language as now recited. For clarity, and as discussed below, Greenfield teaches that the detent 370 extends vertically from a top wall of 360.  In addition, Montoli provides analogous closure structure between a lid/compartment where the securing means of the compartment extends from an outer, front surface of the compartment in order to engage the lid. Thus, one skilled in the art would recognize that the closure means of Greenfield could be swapped with the means of Montoli, as a matter of equivalent alternative structure, meeting the claimed language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (US Pub # 2004/0221866) in view of Montoli (US Pat # 5,638,839). 
In regards to claim 1, Greenfield teaches a makeup accessory formed by a powder compact-type case container with a round layout, the container having a lower base (150) with an upper sinkage (300) defining a housing for incorporating a product (Paragraph 0021), and an upper lid (200) covering an upper part of said lower base (see Figures 1 and 3), said makeup accessory comprising:
a case (100) lower base (150) having an extractable compartment (350) configured for housing a sponge (Paragraph 0028 “the drawer may contain an applicator”) and keeping said sponge away from contact with a product contained in an upper sinkage (300) of said lower base (Paragraph 0021) when said sponge is not in use, said extractable compartment is concealed and completely housed inside the lower base in a closed position (Figure 1) where a part of a closure (Figure 5 at 220) that protrudes from said upper lid (200) engages a complementary part of said closure (370) provided on the extractable compartment (see Figure 5) to prevent extracting said extractable compartment from said lower base (see Figure 3), and in and open position, said part of the closure protruding from said upper lid is not engaged to said complementary part of the closure provided on the extractable compartment (see Figures 2 and 5), said complementary part of the closure of the compartment (370) upwardly protruding from a front partition of the compartment so that in the closed position the closure of the lid covers a portion of the external part of the front partition (see Figure 3); wherein said extractable compartment remains attached to the lower base (see Figure 5) so that an upper surface of the extractable compartment is exposed and accessible (see Figure 2) allowing the sponge to be removed and deposited.
Greenfield does not teach the closure portion is positioned in an external front part of the front partition. However, Montoli teaches a complimentary lid engagement for a compact to include a closure portion (30) which extends outwardly from a front surface of an external partition of the compact, which engages a lid in a closed position (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the closure mechanism of Greenfield to provide the lid engagement on an external surface of a front portion of the compact partition, as taught by Montoli, as such are functional equivalents for removable coupling and would be expected to perform equally well with one another for its intended purpose.

Regarding claim 2, Greenfield teaches the extractable compartment is a sliding part with a layout similar to the layout of the lower base (see Figure 2 where both contain circular retaining portions), inserted into the lower base through a front opening (Figure 6 at 167) of said lower base, said sliding part having a stop which prevents extracting said sliding part through said front opening beyond a point in the open position (Paragraph 0028), and with a front partition (365) closing the front opening of the lower base in the closed position (see Figures 1 and 3).
Regarding claim 5, Greenfield teaches the extractable compartment carries the applicator in an upper sinkage (385) defining another housing for positioning the sponge such that it is fitted therein without rising above the front opening of the lower base (see Figure 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Montoli, as applied to claim 2 above, in further view of Tsitsiashvilli (US Pat # 7,146,184).
In regards to claims 3, Greenfield teaches the sliding part has a front edge located to correspond with the protruding closure of the upper lid, but does not teach the front edge of the sliding part has a finger notch to facilitate the extraction of said sliding part thereof. However, Tsitsiashvilli teaches a cosmetic container with a sliding drawer (20) with a notch (30) at a front edge to facilitate the extraction of said sliding drawer thereof. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front of the sliding part of Greenfield to have the notch of Tsitsiashvilli in order to aid the user in extracting it for use.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Montoli, as applied to claim 2 above, in further view of Schefer (US Pat # 4,826,014).
In regards to claims 3-4, Greenfield teaches the sliding part has a front edge located to correspond with the protruding closure of the upper lid, where such is to be compressed to release a closure mechanism protruding from a front end of the closure (Paragraph 0023), but does not teach the front edge of the sliding part has a finger notch to facilitate the extraction of said sliding part thereof. However, Schefer teaches a cosmetic compact to have a lower outer surface and an upper outer surface to be contoured at the front side of the compact (Figure 3) to correspond with the location of the opening/closing means of the device (see Figure 6) and includes a notch (see Attached Figure 1 below at A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front of the compact of Greenfield to be contoured with a notch on its bottom portion, as taught by Schefer, as a matter of obvious design choice for user preference in handling and appearance (Schefer, Col 2, Lines 60-62). 

    PNG
    media_image1.png
    348
    473
    media_image1.png
    Greyscale

Attached Figure 1: Schefer, Figure 6, annotated for clarity
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Montoli, as applied to claim 5 above, in further view of Darot (US Pat # 3,389,847). 
In regards to claim 6, Greenfield teaches the sinkage of the extractable compartment; but does not teach it contains a side recess to facilitate the extraction of the sponge from the sinkage.
However, Darot teaches a cosmetic container to contain a sinkage (34) to receive contents (16); the sinkage containing a recess (36) facilitate the extraction of the contents within. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sinkage on the extractable compartment of Greenfield to contain the recess of Darot in order to aid the user in extracting it for use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/               Examiner, Art Unit 3772      

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772